Opinion issued April 9, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00284-CR
                                NO. 01-14-00285-CR
                                NO. 01-14-00286-CR
                             ———————————
                   IN RE ALTON ANJIE SIMMONS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Alton Anjie Simmons, has filed a petition for writ of mandamus,

requesting that we order the trial court to vacate its April 3, 2014 order, stating that

the “Galveston County Jail-Medical is to release medical records and allow . . . any
and all medical and/or hospital personnel to speak to the District Attorney’s office

for the above case.”*

      We deny the petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




*
      The underlying cases are The State of Texas v. Alton Anjie Simmons, cause
      numbers 12-CR-1392, 12-CR-1393, and 12-CR-1394, pending in the 10th District
      Court of Galveston County, the Hon. Kerry L. Neves presiding.
                                           2